Citation Nr: 1327973	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

While on appeal, in a rating decision in January 2010, the RO increased the rating for posttraumatic stress disorder to 50 percent from August 18, 2008, the effective for the initial grant of service connection.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2011 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript is in the Veteran's file.

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before April 10, 2012, posttraumatic stress disorder was manifested by a disability picture that equated to occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; posttraumatic stress disorder had not been shown to more nearly approximate or equate to occupational and social impairment with deficiencies in most area, such as work, family relations, judgment, thinking, or mood.


2.  From April 10, 2012, posttraumatic stress disorder has been manifested by a disability picture that more nearly approximates the criteria of occupational and social impairment with deficiencies in most area, such as work, family relations, judgment, thinking, or mood under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; posttraumatic stress disorder has not been shown to be productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Before April 10, 2012, the criteria for an initial rating higher than 50 percent for posttraumatic stress disorder had not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  From April 10, 2012, the criteria for an initial rating of 70 percent for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 







Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

On the claim for increase, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 

The Veteran was afforded VA examinations in December 2009, July 2011, and April 2012.  As the examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 



If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria 

Posttraumatic stress disorder is currently rated 50 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for the next higher rating, 70 percent, are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively. 


Or impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436(2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 



GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence 

On VA examination in December 2009, there was no history of psychiatric hospitalizations.  History did include current treatment for symptoms of posttraumatic stress disorder.  The Veteran described symptoms of social avoidance and nightmares of his experiences in Vietnam.  






On mental status examination, the Veteran had minimal eye contact.  His mood was fairly good and his affect was appropriate.  He did not speak spontaneously.  He described occasional visual hallucinations and auditory hallucinations.  He complained of feeling a little paranoid.  He denied a death wish.

The diagnoses were posttraumatic stress disorder and depression.  The GAF score was 50.  The VA examiner reported that the Veteran's poor employment history, including numerous jobs, was due to posttraumatic stress disorder.  The VA examiner stated that the Veteran had symptoms of avoidance and reexperiencing the trauma of Vietnam through dreams and flashbacks.

On VA examination in July 2011, The GAF score was 65.  The VA examiner reported that the level of the Veteran's occupational and social impairment was best summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner stated that the impairment did not produce deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

The VA examiner noted that the Veteran had not had any psychiatric hospitalizations since the Veteran was last examined by VA.  The VA examiner reported that the Veteran had not worked in 20 years, doing odd jobs and manual labor, and the Veteran stopped working due to complications of heart disease.

On examination, the Veteran's symptoms included anxiety, mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  





The VA examiner stated that the Veteran did not have such symptoms as depressed mood, panic attacks, chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical; difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals interfering with routine activities, impaired impulse control, special disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, or disorientation to time or place.  

The VA examiner concluded that the Veteran's posttraumatic stress disorder had a mild impact on social and occupational functioning.  The VA examiner noted that the Veteran had not worked for 20 years due to physical limitations, not due to posttraumatic stress disorder.  The Veteran had denied any significant difficulty getting along with coworkers or other cited work difficulties due to posttraumatic stress disorder.  The VA examiner expressed the opinion that the Veteran's emotional detachment and avoidance of crowds contribute to a mild decrease in social contact.

In December 2011, the Veteran testified about his symptoms and treatment of posttraumatic stress disorder.

On VA examination on April 10, 2012, the assigned GAF score was 50.  The VA examiner expressed the opinion that the level of occupational and social impairment was best summarized as deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The VA examiner stated that the impairment did not produce total occupational and social impairment.





After a review of the Veteran's file, the VA examiner stated that the Veteran was currently in treatment with a psychiatrist and a social worker at VA.  The VA examiner noted that the most recent GAF score was 35 in March 2012 and that the Veteran was a medication.  The VA examiner stated that the Veteran had not worked for a long time and the Veteran never had a steady job.  The Veteran denied any psychiatric hospitalization.  The Veteran stated that the current treatment was not helping.

On examination, the Veteran's symptoms included depressed mood, chronic sleep impairment, mild memory loss,  such as forgetting names, directions or recent events; flattened affect, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  The Veteran also symptoms of low energy associated with posttraumatic stress disorder.  The Veteran did not have persistent hallucinations, but he did have occasional auditory hallucinations. 
 
The VA examiner reported that the Veteran did not have such symptoms as anxiety, panic attacks, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical; difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals interfering with routine activities, impaired impulse control, special disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  
 








Analysis 

Before and after April 10, 2012, the record shows that the Veteran had symptomatology associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but was associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders).  

A Rating before April 10, 2012

Before April 10, 2012, the evidence shows that the Veteran's symptoms did not cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

Before April 10, 2012, there was some fluctuation in the symptoms and the GAF scores were 50 and 65 on VA examinations in December 2009 and in July 2011, respectively.

The focus of the VA examination in December 2009 was to determine whether the Veteran had posttraumatic stress disorder to support the claim of service connection.  The purpose of the VA examination on in July 2011 was to determine the level of occupational and social impairment, considering the criteria for rating posttraumatic stress disorder.  

On VA examination in July 2011, the VA examiner concluded that the level of occupational and social impairment due to posttraumatic stress disorder was best summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior.    





Overall, before April 10, 2012, posttraumatic stress disorder was not productive of occupational and social impairment with deficiencies in most areas or the inability to establish and maintain effective relationships.   Even though there was evidence that the Veteran had not worked for years in part due to posttraumatic stress disorder, the Veteran's unemployment was due primarily to health problems other than posttraumatic stress disorder.  

As the preponderance of the evidence is against an initial rating higher than 50 percent before April 10, 2012, there is no doubt to be resolved, and an initial rating higher than 50 percent before April 10, 2012, is not warranted.

A Rating from April 10, 2012

On VA examination in April 2012, the VA examiner found that posttraumatic stress disorder was productive of occupational and social impairment with deficiencies in most areas and the inability to establish and maintain effective relationships.  The symptoms of posttraumatic stress disorder were consistent with a disability picture that more nearly approximates the criteria for a 70 percent rating April 10, 2012.

The VA examiner reported that the level of impairment did not produce total occupational and social impairment.  And there was no complaint or finding of symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Based on the foregoing, a 70 percent rating for posttraumatic stress disorder from April 10, 2012, is warranted.  As the preponderance of the evidence is against a rating higher than 70 percent from April 10, 2012, there is no doubt to be resolved and an initial rating higher than 70 percent is not warranted.



Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).


      (The Order follows on the next page.). 





ORDER 

Before April 10, 2012, an initial rating higher than 50 percent for posttraumatic stress disorder is denied.

From April 10, 2012, an initial rating of 70 percent for posttraumatic stress disorder is granted.


REMAND

During the appeal period, in rating decision in January 2011, the RO denied the claim for a total disability rating for compensation based on individual unemployability, because the Veteran did not meet the schedular percentage standards for a total rating under 38 C.F.R. § 4.16(a). An extraschedular rating under 38 C.F.R. § 4.16(b) was also denied.  The Veteran did not appeal the denial of the claim. 

With the grant of the 70 percent rating for posttraumatic stress disorder from April 10, 2012, the schedular percentage standards for a total rating under 38 C.F.R. § 4.16(a) are met. 

And as the record reasonably raises the claim for total rating, the claim is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the claim for a total disability rating is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).







Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.  

2.  After the development, adjudicate the claim for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a). If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


